DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-16 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (US 2010/0038024) in view of Day et al. (US 2015/0314889).
Claim 1:
	Brandt teaches a wing panel assembly system (1) comprising: a wing build station (figure 1) configured to hold a wing panel (79); a stringer staging station (6) configured to hold a stringer (50); and an overhead gantry sub-system (2, 3, 4, 5, 6, 7, 8) comprising a bridge (7, 8, 15) movable above the wing build station and the stringer staging station (figures 1 and 2), the 
wherein each stringer holder engages the stringer from above (figure 1); and wherein each stringer lifting assembly is configured to move the stringer from the stringer staging station to the wing build station located relative to a surface of a skin of the wing panel to place the stringer onto the skin of the wing panel in a determined location (paras. [0004]-[0011]).  Brandt does not explicitly teach a vision guidance system controlling the overhead gantry sub-system. 
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0152]-[0162]; “laser tracking” is one form of vision guidance).  Specifically, Day teaches that the autonomous tool system uses a metrology system (120) including laser sensor systems (156) to generate position data or metrology data (154) and utilize this data to provide feedback control (para. [0160]) for manufacturing systems through a controller (122), wherein the position locator is located on an exterior of the component being tracked and is movable in space together with the component on components being tracked; further, it is well understood that the tracked sensor must be affixed to the component in such a way that it enables accurate tracking and position of the component (i.e., fixed relative to and movable therewith), as well as, in a location that can be viewed and read by the tracking system).  Accordingly, the system of Day applies the feedback position data of the metrology system, gathered through the use of laser tracking, to verify the position of tooling and parts during performance of the manufacturing operation.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the laser tracking feedback system of Day in the guidance system of Brandt since: (a) Brandt teaches the importance of precision control and tracking of the individual electric drives through a resolver; (b) Day teaches verification of position data through a feedback laser tracking system in communication with a controller implementing a programmed code; and (c) Day teaches that the laser tracking system is one of a plurality of well-known and equivalent systems in the aircraft manufacturing art (para. [0153]).  Accordingly, it would have been obvious to add laser tracking feedback data, as taught by Day, to the system of Brandt to communicate with the process computer (22) of Brandt to provide actual position data to verify the calculated position data of the resolver.
Claim 3:
	Brandt teaches that the actuator (36) of the end effector includes a lateral positioner operable to move the stringer holder in a lateral direction perpendicular to the vertical direction (figure 3, para. [0032]).
Claim 4:
	Brandt teaches that the actuator further includes a transverse positioner (10, 11) operable to move the stringer holder in a transverse direction (x) perpendicular to the vertical direction (z) and the lateral direction (y) (figures 1 and 2).
Claim 5:
	Brandt teaches that the actuator further includes a vertical positioner (29, 31, 35) operable to move the stringer holder in the vertical direction (figure 3, para. [0032]).
Claim 7:
	Brandt/Day teaches a guidance system having a guidance controller and a wing build station position locator at the wing build station (Brandt; para. [0030] and [0043]-[0047]), the wing build station position locator configured to locate a position of each end effector position locator to position the end effectors relative to the surface of the skin of the wing panel in the wing build station (para. [0030] and [0043]-[0047]) (note that Day provides additional position locating through a laser tracking feedback system which verifies the position data gathered by Brandt, as discussed in the rejection of claim 1 above).
Claim 8:
	Brandt teaches a guidance system having a guidance controller and a stringer staging station position locator at the stringer staging station (Brandt; para. [0030] and [0043]-[0047]), the stringer staging station position locator configured to locate a position of each end effector position locator to position the end effectors relative to the stringer to initially engage the stringer (para. [0030] and [0043]-[0047]) (note that Day provides additional position locating 
Claim 9:
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0153]).  
Claim 10:
	Brandt teaches the assembly above but does not explicitly teach that the stringer staging station includes an inventory management station receiving stringer carts used for moving stringers into the inventory management station, the end effectors configured to lift the stringers off of the stringer carts to move the stringers.
	Day teaches a system for manufacturing aircraft wings (figure 2).  Day further teaches that the manufacture of aircraft wings is complex involving thousands of parts which need to be tracked for installation and assembly (paras. [0006]-[0011]) and that delivery and tracking of such parts is advantageously performed by automated delivery means tracked through guidance systems (paras. [0012]-[0025]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the automated delivery and tracking system of Day in the method of Brandt in order to provide improved inventory management and tracking of the thousands of individual parts and operations performed on the aircraft wing.



Claim 11:
	Brandt teaches that the stringer staging station includes a processing station receiving the stringer for processing the stringer prior to moving the stringer to the wing build station (para. [0030] and [0043]-[0047]).
Claim 12:
	Brandt teaches that each stringer lifting assembly is independently movable in at least two mutually perpendicular directions relative to each other stringer lifting assembly (lift motor 27 in the z-direction; positioning and fastening of flange 30 along supports 25, 26 in the y-direction; figures 2 and 3, para. [0032]).
Claim 13:
	Brandt teaches a wing panel assembly system (1) comprising: a wing build station (figure 1) configured to hold a wing panel (79); a stringer staging station (6) configured to hold a stringer (50); an overhead gantry sub-system (2, 3, 4, 5, 6, 7, 8) comprising a bridge (7, 8, 15) movable above the wing build station and the stringer staging station (figures 1 and 2), the overhead gantry sub-system comprising a plurality of stringer lifting assemblies (16, figures 2 and 3) coupled to, and movable with, the bridge, each stringer lifting assembly (16) including a lifting mechanism (27) and an end effector (40, 41) coupled to the lifting mechanism, the lifting mechanism (27) moving the end effector in a vertical direction along a vertical axis (para. [0032]), the end effector having a stringer holder (40, 41) configured to engage and hold the stringer (50), the stringer holder configured to lift, move and release the stringer (paras. [0032]-[0034]), the end effector having an actuator (29, 31, 35, 36, 42) operable to move the stringer holder in at least one direction relative to the lifting mechanism (figures 3 and 4), the end 
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0152]-[0162]; “laser tracking” is one form of vision guidance).  Specifically, Day teaches that the autonomous tool system uses a metrology system (120) including laser sensor systems (156) to generate position data or metrology data (154) and utilize this data to provide feedback control (para. [0160]) for manufacturing systems through a controller (122), wherein the position locator is located on an on components being tracked; further, it is well understood that the tracked sensor must be affixed to the component in such a way that it enables accurate tracking and position of the component (i.e., fixed relative to and movable therewith), as well as, in a location that can be viewed and read by the tracking system).  Accordingly, the system of Day applies the feedback position data of the metrology system, gathered through the use of laser tracking, to verify the position of tooling and parts during performance of the manufacturing operation.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the laser tracking feedback system of Day in the guidance system of Brandt since: (a) Brandt teaches the importance of precision control and tracking of the individual electric drives through a resolver; (b) Day teaches verification of position data through a feedback laser tracking system in communication with a controller implementing a programmed code; and (c) Day teaches that the laser tracking system is one of a plurality of well-known and equivalent systems in the aircraft manufacturing art (para. [0153]).  Accordingly, it would have been obvious to add laser tracking feedback data, as taught by Day, to the system of Brandt to communicate with the process computer (22) of Brandt to provide actual position data to verify the calculated position data of the resolver.
Claim 14:
	See claims 3-5 above.

Claim 15:
	Brandt teaches that the guidance system includes a stringer staging station position locator at the stringer staging station, the stringer staging station position locator configured to locate a position of each end effector position locator to position the end effectors relative to the stringer to initially engage the stringer (para. [0030] and [0043]-[0047]) (note that Day provides additional position locating through a laser tracking feedback system which verifies the position data gathered by Brandt, as discussed in the rejection of claim 1 above).
Claim 16:
	See claim 9 above.
Claim 21:
	Brandt teaches a wing panel assembly system (1) comprising: a wing build station (figure 1) configured to hold a wing panel (79); a stringer staging station (6) configured to hold a stringer (50); and an overhead gantry sub-system (2, 3, 4, 5, 6, 7, 8) comprising a bridge (7, 8, 15) movable above the wing build station and the stringer staging station (figures 1 and 2), the overhead gantry sub-system comprising a plurality of stringer lifting assemblies (16, figures 2 and 3) coupled to, and movable with, the bridge, each stringer lifting assembly (16) including a lifting mechanism (27) and an end effector (40, 41) coupled to the lifting mechanism, the lifting mechanism (27) moving the end effector in a vertical direction along a vertical axis (para. [0032]), the end effector having a stringer holder (40, 41) configured to engage and hold the stringer (50), the stringer holder configured to lift, move and release the stringer (paras. [0032]-[0034]), the end effector having an actuator (29, 31, 35, 36, 42) operable to move the stringer holder in at least one direction relative to the lifting mechanism (figures 3 and 4), wherein each 
	Day teaches a system for manufacturing aircraft wings (figure 2) comprising guidance control of independent components through a laser tracking system (para. [0152]-[0162]).  Specifically, Day teaches that the autonomous tool system uses a metrology system (120) including laser sensor systems (156) to generate position data or metrology data (154) and utilize this data to provide feedback control (para. [0160]) for manufacturing systems through a controller (122), wherein the position locator is located on an exterior of the component being tracked and is movable in space together with the component while being viewable and readable by the laser tracking system (paras. [0152]-[0162]; noting that the sensor systems 156 are described as being located on components being tracked; further, it is well understood that the tracked sensor must be affixed to the component in such a way that it enables accurate tracking and position of the component (i.e., fixed relative to and movable therewith), as well as, in a location that can be viewed and read by the tracking system).  Accordingly, the system of Day applies the feedback position data of the metrology system, gathered through the use of 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used the laser tracking feedback system of Day in the guidance system of Brandt since: (a) Brandt teaches the importance of precision control and tracking of the individual electric drives through a resolver; (b) Day teaches verification of position data through a feedback laser tracking system in communication with a controller implementing a programmed code; and (c) Day teaches that the laser tracking system is one of a plurality of well-known and equivalent systems in the aircraft manufacturing art (para. [0153]).  Accordingly, it would have been obvious to add laser tracking feedback data, as taught by Day, to the system of Brandt to communicate with the process computer (22) of Brandt to provide actual position data to verify the calculated position data of the resolver.
Claim 22:
	See claim 7 above.
Claim 23:
	See claim 8 above.
Claim 24:
	See claims 3-5 and 14 above.
Claim 25:
	See claims 3-5 and 14 above.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Day as applied to claim 1 above and further in view of  Rotter et al. (US 2016/0251091).
Claim 2:
	Brandt teaches that each stringer holder includes a holder configured to hold the stringer but does not explicitly teach that the holder is a vacuum holder which holds the stringer by vacuum pressure.
	Rotter teaches a system and method of transferring elongate bodies, in particular stringers for wings of aircraft (para. [0003]), by way of a stringer holder (100) wherein each stringer holder includes a vacuum holder (created by vacuum source 76) configured to hold the stringer by vacuum pressure (figures 7, 8 and 15-17).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used a vacuum holder, as taught by Rotter, to assist the gripping of Brandt/Day since Rotter teaches that “flexible elongate bodies may have various conformations, and it may be desirable to transfer a plurality of different flexible elongate bodies, with differing conformations, utilizing a single, or the same, systems, methods, and/or vacuum chucks. As an example, stringers for the wings of composite aircraft may vary in shape with a location of a given stringer within the wing of the composite aircraft. Under these conditions, it may be cost-prohibitive to utilize a separate and/or different transfer system to transfer each of the different stringers.” (para. [0003]). 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.

As noted above, Day teaches that the position locator is located on an exterior of the component being tracked and is movable in space together with the component while being viewable and readable by the laser tracking system (paras. [0152]-[0162]; noting that the sensor systems 156 are described as being located on components being tracked; further, it is well understood that the tracked sensor must be affixed to the component in such a way that it enables accurate tracking and position of the component (i.e., fixed relative to and movable therewith), as well as, in a location that can be viewed and read by the tracking system).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726